UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
PAUL T. GUDANOWSKI,                                           :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   20 CV 111 (VB)
JOHN DOE # 1, N.Y. STATE TROOPER, et al., :
                           Defendants.                        :
--------------------------------------------------------------x

        Plaintiff commenced the instant action against defendants John Doe #1, N.Y. State

Trooper, et al., by filing a complaint dated December 28, 2919, which was entered on the docket

on January 6, 2020. (Doc. #1).

        On March 4, 2020, the Court entered a Valentin Order which ordered the

Attorney General to ascertain the identities of the 10 John Doe defendants plaintiff

sought to sue in his complaint and provide such information to the plaintiff and the Court

by May 4, 2020. (Doc. #7). The Court further ordered plaintiff to file an amended

complaint naming the John Doe defendants within 30 days of receiving this information

from the Attorney General and attached to the Order an amended complaint form for that

purpose. (Id.).

        On April 6, 2020, the Clerk docketed an amended complaint. (Doc #9). Plaintiff

had filled out the amended complaint form attached in Doc. #7, summarizing within the

amended complaint some allegations from the original complaint and adding new

allegations not pleaded in the original complaint. (Id.).

        Plaintiff’s filing is improper. The amended complaint does not comply with the

Court’s March 4, 2020, Order to file an amended complaint naming the John Doe

defendants identified by the Attorney General. Indeed, it cannot name the John Doe

defendants because the Attorney General has not yet supplied such information.
                                                         1
          Accordingly, the amended complaint will be stricken from the docket.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

          Chambers will mail a copy of this Order to the plaintiff at the address on the

docket.

          The Clerk is instructed to strike from the docket plaintiff’s amended complaint.

(Doc. #9).

Dated: April 8, 2020
       White Plains, NY
                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   2
